Evans, J.
The judgment debtor is the defendant Charles H. Kiffner. By the will of his father, he was a qualified legatee, to the amount of $10,000, to which a condition was attached that the sum should be held in trust, by Frank A. Kiffner, as trustee, to whom was given the full and unlimited power of control over such fund “as, in his discretion and judgment, may be deemed wise and prudent, without any restriction or restrictions whatsoever.” The trustee was specifically authorized to pay to Charles Kiffner, from time to time, such sum “as, in his judgment and discretion, may be deemed wise, prudent, and just for the welfare and well-being of my said son Charles H. Kiffner.”
It will be seen from the foregoing that the case involves a testamentary trust created by the testator for the purpose of the support of an improvident son. In its facts, the case does not differ materially from those involved in Meek v. Briggs, 87 Iowa 610. The decree of the district court was in harmony with our holding in the cited case. This case *1066has been followed by us a number of times in our more recent holdings. Merchants Nat. Bank v. Crist, 140 Iowa. 308; Robertson v. Schard, 142 Iowa 500; Hunter v. Citizens Sav. & Tr. Co., 157 Iowa 168; Olsen v. Youngerman, 136 Iowa 404. The reasons underlying the law .as pronounced in the Meelo case are fully discussed in the above cases. No useful purpose can be subserved by repeating the discussion here. Sufficient to say, in general terms, that the testator owed no duty, legal or moral, to provide for the debts of his son; that he had a right to dispose of his own estate as he would; that he had a right to create a trust fund and place the same in the hands of a third party as trustee, and to confer upon such trustee such full power over the fund as the testator himself would have had if living; and that he had a right to adopt this course for the very purpose of enabling the trustee to support the improvident son, and yet prevent his creditors from appropriating the benefaction. The creditors are not thereby wronged. It is true, of course, that, when the fund has once passed into the hands of the beneficiary, it becomes his unqualified property, and is subject to the same processes in his hands as any other property. But as long as it is withheld from the control of the debtor, it is beyond the reach of the creditor, also. Nichols v. Eaton, 91 U. S. 716.
The plaintiff first sought to reach the fund by garnishment of the trustee. Thereupon, this suit was brought, in aid of the garnishment. Later, the garnishment was dismissed, and equitable relief alone is now asked. If the grounds upon which plaintiff bases her equity suit are good, we see no reason why she might not have maintained a garnishment on the same grounds. As a ground for equitable relief, she avers that her debtor and the trustee are in collusion against her, to prevent the collection of her judgment. This allegation is a mere legal conclusion, and an erroneous *1067one. The trustee owes no duty to the creditor. On the contrary, his trusteeship is in hostility to the creditor. He was not bound, therefore, to exercise his discretion in favor of the creditor. Indeed, the clear implication of the condition of the trust was that he should not do so. The decree of the district court being in harmony with our previous cases, above cited, it is, accordingly, — Affirmed.
Ladd, C. J., Gaynor, P'reston, and Stevens, JJ., concur.